Citation Nr: 1700173	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO. 12-30 704	)		
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected lumbosacral strain with arthritis (back disability).

2.  Entitlement to an increased disability rating for service-connected right shoulder biceps tendonopathy status-post tendon repair, currently evaluated as 20 percent disabling (right shoulder disability).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to December 1994.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2011 and March 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the Veteran's VA claims file. Following the hearing, the Veteran submitted additional evidence directly to the Board. He also submitted contemporaneous written waivers of local consideration of this evidence; these waivers are contained in the VA claims file. See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

In February 2015, the Board remanded the case for further evidentiary development and adjudication. The case has been returned to the Board for further appellate review.  

In a July 2015 rating decision, the RO granted the Veteran's claim for a TDIU due to his service-connected disabilities and awarded special monthly compensation pursuant to 38 U.S.C. § 1114(s). Cf. Bradley v. Peake, 22 Vet. App. 280 (2008). 

In February 2016, the parties entered into a joint motion to terminate the appeal as to the issue of entitlement to restoration of a 20 percent rating for service-connected back disability, in which the parties agreed that a 20 percent rating be restored, effective from January 9, 2012. Therefore, this issue is no longer before the Board. 

FINDING OF FACT

In an Appeals Satisfaction Notice received in July 2015, prior to the promulgation of a Board decision, the Veteran indicated that he was satisfied with the award of a TDIU in a July 2015 rating decision and wished to withdraw his appeal for all remaining issues that were previously remanded by the Board .  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran as to all issues in appellate status have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the Veteran or by his or her authorized representative. Id.  

Prior to the promulgation of a Board decision, in an Appeals Satisfaction Notice received in July 2015, the Veteran indicated that he was satisfied with the award of a TDIU in a July 2015 rating decision and that he wished to withdraw his appeal of any remaining issues that were previously remanded by the Board. Although the Veteran's representative subsequently submitted an appellate brief, there was no indication that the Veteran wished to pursue his appeal on these matters. Therefore, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the claims for higher ratings for back and right shoulder disabilities, or entitlement to a TDIU. Therefore, the appeal as to these matters is dismissed.


ORDER

The appeal is dismissed.





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





